DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0067522 Chang et al.
2. 	Referring to claim 1, Chang et al. teaches a display panel, comprising: a substrate; a plurality of driving electrodes, (Figure 4 where #180 &170 attaches to the substrate), and a micro light emitting diode, (Figure 4 #LS and Paragraph 0040), located on a surface of the substrate, 
3.    	Referring to claim 2, Chang et al. teaches a display panel according to claim 1, further comprising a buffer structure, (Figure 4 #150), covering at least a portion of a sidewall of the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), wherein the plurality of driving wires, (Figure 4 #180 &170), are located on a side of the buffer structure, (Figure 4 #150), away from the sidewall of the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), and a surface of at least part of the buffer structure, (Figure 4 #150), facing the plurality of driving wires, (Figure 4 #180 &170), is a curved surface.
4.    	Referring to claim 3, Chang et al. teaches a display panel according to claim 2, wherein a surface, facing the plurality of driving wires, (Figure 4 #180 &170), of a part of the buffer structure, (Figure 4 #150), contacting a joint between a surface of the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), facing away from the substrate, (Figure 4 #SUB), and the sidewall of the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), is a curved surface.
5. 	Referring to claim 5, Chang et al. teaches a display panel according to claim 1, wherein the substrate comprises a base, (Figure 4 #SUB), and a driving circuit layer, (Figure 4 #T), and the plurality of driving electrodes, (Figure 4 where #180 &170 attaches to the substrate), are 
6.    	Referring to claim 6, Chang et al. teaches a display panel according to claim 5, further comprising a connection structure, (Figures 4 & 8 #290 covers the entire display), configured to fix the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), to the substrate, wherein the connection structure, (Figures 4 & 8 #290 covers the entire display), is located between the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), and the driving circuit layer, (Figure 4 #T), and an orthographic projection of the connection structure, (Figures 4 & 8 #290 covers the entire display), on the driving circuit layer, (Figure 4 #T), covers an orthographic projection of the micro light emitting diode, (Figure 4 #LS and Paragraph 0040), on the driving circuit layer, (Figure 4 #T).
7.    	Referring to claim 7, Chang et al. teaches a display panel according to claim 6, further comprising an alignment electrode, (Figure 4 #292), located on the surface of the driving circuit layer, (Figure 4 #T), facing away from the base, wherein the alignment electrode, (Figure 4 #292), is located within the orthographic projection of the connection structure, (Figures 4 & 8 #290 covers the entire display), on the driving circuit layer, (Figure 4 #T).
8.    	Referring to claim 9, Chang et al. teaches a display device, comprising the display panel according to claim 1, (Figure 8).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0319064 Liao.
9. 	Referring to claim 1, Liao teaches a display panel, comprising: a substrate, (Figure 9 #10); a plurality of driving electrodes, (Figure 9 #110 & 120), and a micro light emitting diode, (Figure 9 #3), located on a surface of the substrate, (Figure 9 #10), wherein respective electrodes, (Figure 9 #301 & 302), of the micro light emitting diode, (Figure 9 #3), are located at a side of the micro light emitting diode, (Figure 9 #3), facing away from the substrate, (Figure 9 #10); and a plurality of driving wires, (Figure 9 #51 & 52), respectively electrically coupling the respective electrodes, (Figure 9 #301 & 302), of the micro light emitting diode, (Figure 9 #3), to the plurality of driving electrodes, (Figure 9 #110 & 120).
10. 	Referring to claim 5, Liao teaches a display panel according to claim 1, wherein the substrate, (Figure 9 #10), comprises a base, (Figure 9 #10), and a driving circuit layer, (Figure 9 #11 & 12), and the plurality of driving electrodes, (Figure 9 #110 & 120), are located on a surface of the driving circuit layer, (Figure 9 #11 & 12), facing away from the base, (Figure 9 #10).
11.    	Referring to claim 6, Liao teaches a display panel according to claim 5, further comprising a connection structure, (Figure 9 #2), configured to fix the micro light emitting diode, (Figure 9 #3), to the substrate, (Figure 9 #10), wherein the connection structure, (Figure 9 
12.    	Referring to claim 7, Liao teaches a display panel according to claim 6, further comprising an alignment electrode, (Figure 9 #110), located on the surface of the driving circuit layer, (Figure 9 #11 & 12), facing away from the base, (Figure 9 #10), wherein the alignment electrode, (Figure 9 #110), is located within the orthographic projection of the connection structure, (Figure 9 #2), on the driving circuit layer, (Figure 9 #11 & 12).
13.    	Referring to claim 8, Liao teaches a display panel according to claim 1, wherein any one of the plurality of driving wires, (Figure 9 #51 & 52), at least partly covers one of the electrodes, (Figure 9 #301 & 302), to which the any one of the plurality of driving wires, (Figure 9 #51 & 52), is electrically coupled and one of the plurality of driving electrodes, (Figure 9 #110 & 120), corresponding to the one of the electrodes, (Figure 9 #301 & 302).
14.    	Referring to claim 9, Liao teaches a display device, comprising the display panel according to claim 1, (Paragraph 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0319064 Liao
15.    	Referring to claim 2, Liao teaches a display panel according to claim 1, further comprising a buffer, (Figure 9 #4), structure covering at least a portion of a sidewall of the micro light emitting diode, (Figure 9 #3), wherein the plurality of driving wires, (Figure 9 #51 & 52), are located on a side of the buffer structure, (Figure 9 #4), away from the sidewall of the micro light emitting diode, (Figure 9 #3), but is silent with respect to a surface of at least part of the buffer structure, (Figure 9 #4), facing the plurality of driving wires, (Figure 9 #51 & 52), is a curved surface.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a surface of at least part of the buffer structure, (Figure 9 #4), facing the plurality of driving wires, (Figure 9 #51 & 52), is a curved surface because when the insulating layer #4 is formed at a corner, the layer would naturally form a curved surface at a microscopic level, and where the claim is not limited to any particular size of the curvature of the curve in the corners of the insulating layer.  It is also well known in the art that it is extremely difficult to form a non-curved pointed corner at a microscopic level, hence not worth the manufacturing cost and difficulty to produce the corner in that shape.  Also, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a surface, facing the plurality of driving wires, (Figure 9 #51 & 52), of a part of the buffer structure, (Figure 9 #4), contacting a joint between a surface of the micro light emitting diode, (Figure 9 #3), facing away from the substrate, (Figure 9 #10), and the sidewall of the micro light emitting diode, (Figure 9 #3), is a curved surface because when the insulating layer #4 is formed at a corner, the layer would naturally form a curved surface at a microscopic level, and where the claim is not limited to any particular size of the curvature of the curve in the corners of the insulating layer.  It is also well known in the art that it is extremely difficult to form a non-curved pointed corner at a microscopic level, hence not worth the manufacturing cost and difficulty to produce the corner in that shape.  Also, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.
17. 	Referring to claim 4, Liao teaches a e display panel according to claim 2, but is silent with respect to wherein a surface, facing the plurality of driving wires, (Figure 9 #51 & 52), of a 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a surface, facing the plurality of driving wires, (Figure 9 #51 & 52), of a part of the buffer structure, (Figure 9 #4), contacting a joint between the micro light emitting diode, (Figure 9 #3), and the substrate, (Figure 9 #10), is a curved surface because when the insulating layer #4 is formed at a corner, the layer would naturally form a curved surface at a microscopic level, and where the claim is not limited to any particular size of the curvature of the curve in the corners of the insulating layer.  It is also well known in the art that it is extremely difficult to form a non-curved pointed corner at a microscopic level, hence not worth the manufacturing cost and difficulty to produce the corner in that shape.  Also, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/8/21